187 F.2d 486
SEBRING TRUCKING CO.v.WHITE.
No. 11121.
United States Court of Appeals Sixth Circuit.
Feb. 26, 1951.

Davis & Young, Cleveland, Ohio and Paul E. Griffin, Minerva, Ohio, J.J.P. Corrigan, Cleveland, Ohio, for appellant.
J. Frank Traynor, Rochester, N.Y. and Don C. Miller, Cleveland, Ohio, J. Frank Traynor, Rochester, N.Y., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs, and argument of counsel;


2
And it appearing that appellant's complaint that the verdict and judgment in favor of appellee in the amount of $27,500.00 for personal injuries, property damage and medical expenses arising out of a collision between appellant's automobile and appellee's tractor-trailer, is excessive, was considered and rejected by the trial judge in overruling appellant's motion for a new trial;


3
And such ruling by the trial judge being reviewable only for abuse of discretion, and no such abuse being shown.  Detroit Taxicab & Transfer Co. v. Pratt, 6 Cir., 2 F.2d 193; Spero-Nelson v. Brown, 6 Cir., 175 F.2d 86, 89; Scott v. Baltimore & Ohio R. Co., 3 Cir., 151 F.2d 61, 64-65.


4
It is ordered that the judgment of the District Court be affirmed.